             Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 1 of 31



                                                                                         FILED
                                                                                     U.S. DISTRICT COURT -~
                             UNITED STATES DISTRICT COURT                        EASTERN DISTRICT ARKANSAS
                             EASTERN DISTRICT OF ARKANSAS
                                   CEN'l'RA.L DIVISION--
                                                                              JAMES
 MICHAEL AVERY, on behalf of himself               ) Case No.                 Br:
 and all others similarly situated                 ) '-I: l9(!.,V9~7- ~p,,e_:;a-"f-_,_.~~~
                                                   )
                         Plaintiff,                )
                                                   ) JURY TRIAL DEMANDED
        vs.                                        )
                                                   )
 UNITI GROUP INC., KENNETH A.                      )
 GUNDERMAN, MARK A. WALLACE,                       )
                                                   )    This case assigned to Distric
                         Defendants.               )    and to Magistrate Judge-=+--....,.:::;;.r,,..,~+----
___________                                        )


                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            FEDERAL SECURITIES LAWS


       Plaintiff Michael A very ("Plaintiff') alleges the following based upon the investigation of

Plaintiffs counsel, which included a review of United States Securities and Exchange Commission

("SEC") filings by Uniti Group Inc., formerly known as Communications Sales & Leasing, Inc.

("Uniti" or the "Company"), as well as regulatory filings and reports, securities analysts' reports

and advisories about the Company, press releases, and other public statements issued by the

Company, and media reports about the Company, and Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                      NATURE OF THE ACTION

        1.       This is a securities class action on behalf of all purchasers of Uniti common stock

between April 20, 2015 and June 24, 2019, inclusive (the "Class Period"), seeking remedies under

the Securities Exchange Act of 1934 (the "1934 Act").
            Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 2 of 31



                                 JURISDICTION AND VENUE

       2_.-··   The claims asserted herein arise under and pursuant to Sections l_Q{b) and 20(a) of

the Exchange Act [15 U.S.C. §§ 78j(b) and 78t(a)] and Rule l0b-5 promulgated thereunder by the

SEC [17 C.F .R. § 240.1 0b-5].

       3.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 and Section 27 of the Exchange Act [15 U.S.C. § 78aa].

       4.       Venue is proper in this District pursuant to Section 27 of the Exchange Act, and

28 U.S.C. § 1391(b). Uniti maintains its headquarters in this District and many of the acts and

conduct that constitute the violations of the law complained of herein occurred in this District.

       5.       In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                            PARTIES

       6.       Plaintiff Michael Avery purchased Uniti common stock during the Class Period, as

set forth in the accompanying certification, which is incorporated by reference herein, and has

been damaged thereby. Please see Exhibit A.

       7.       Defendant Uniti Group Inc., formerly known as Communications Sales & Leasing,

Inc. ("Uniti"), is a real estate investment trust ("REIT"). Uniti is a Maryland corporation with its

principal executive offices located in Little Rock, Arkansas. Uniti common stock trades under the

ticker "UNIT" on the NASDAQ, an efficient market.

       8.       Defendant Kenneth A. Gunderman ("Gunderman") is, and at all relevant times was,

during the Class Period, Chief Executive Officer ("CEO") and President of Uni ti.
            Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 3 of 31



       9.       Defendant Mark A. Wallace ("Wallace") is, and at all relevant times was, during

the Class Period, Chief Financial Officer ("CFO") and Treasurer of Uniti.

        10.     Defendants Gunderman and Wallace are collectively referred to herein as the

"Individual Defendants."

       11.      Because of the Individual Defendants' positions with the Company, they had access

to the adverse undisclosed information about the Company's business, operations, operational

trends, financial statements, markets, and present and future business prospects via access to

internal corporate documents (including the Company's operating plans, budgets and forecasts,

and reports of actual operations compared thereto), conversations and connections with other

corporate officers and employees, attendance at management and Board of Directors meetings and

committees thereof, and via reports and other information provided to them in connection

therewith.

       12.      It is appropriate to treat the Individual Defendants as a group for pleading purposes

and to presume that the false, misleading, and incomplete information conveyed in the Company's

public filings, press releases, and other publications as alleged herein are the collective actions of

the narrowly defined group of defendants identified above. Each of the above officers ofUniti, by

virtue of their high-level positions with the Company, directly participated in the management of

the Company, was directly involved in the day-to-day operations of the Company at the highest

levels and was privy to confidential proprietary information concerning the Company and its

business, operations, growth, financial statements, and financial condition, as alleged herein. Said

defendants were involved in drafting, producing, reviewing, and/or disseminating the false and

misleading statements and information alleged herein, were aware, or recklessly disregarded, that
           Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 4 of 31



the false and misleading statements were being issued regarding the Company, and approved or

ratified-these statements, in-violation of the----fuderal securitie-s-laws.

        13.     As officers and controlling persons of a publicly-held company whose common

stock was, and is, registered with the SEC pursuant to the Securities Act, and was traded on the

NASDAQ, and governed by the provisions of the federal securities laws, the Individual Defendants

each had a duty to disseminate promptly, accurate and truthful information with respect to the

Company's financial condition and performance, growth, operations, financial statements,

business, markets, management, earnings, and present and future business prospects, and to correct

any previously-issued statements that had become materially misleading or untrue, so that the

market price of the Company's publicly-traded common stock would be based upon truthful and

accurate information. The Individual Defendants' misrepresentations and omissions during the

Class Period violated these specific requirements and obligations.

        14.     The Individual Defendants participated in the drafting, preparation, and/or approval

of the various public and shareholder and investor reports and other communications complained

of herein and were aware of, or recklessly disregarded, the misstatements contained therein and

omissions therefrom, and were aware of their materially false and misleading nature. Because of

their Board membership and/or executive and managerial positions with Uniti, each of the

Individual Defendants had access to the adverse undisclosed information about Uniti's financial

condition and performance as particularized herein and knew (or recklessly disregarded) that these

adverse facts rendered the positive representations made by or about Uniti and its business issued

or adopted by the Company materially false and misleading.

        15.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of the Company, were able to and did control the content of the various
          Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 5 of 31



SEC filings, press releases, and other public statements pertaining to the Company during the Class

Period. Each Individual D@fendant was provided with copies-of the documents alleged herein-to

be misleading prior to or shortly after their issuance and/or had the ability and/or opportunity to

prevent their issuance or cause them to be corrected.        Accordingly, each of the Individual

Defendants is responsible for the accuracy of the public reports and releases detailed herein and is

therefore primarily liable for the representations contained therein.

       16.     Each of the defendants is liable as a participant in a fraudulent scheme and course

of business that operated as a fraud or deceit on purchasers of Uniti common stock by

disseminating materially false and misleading statements and/or concealing material adverse facts.

The scheme: (i) deceived the investing public regarding Uniti's business, operations, management,

and the intrinsic value ofUniti common stock; and (ii) caused Plaintiff and other members of the

Class to purchase Uniti common stock at artificially inflated prices.

                               SUBSTANTIVE ALLEGATIONS

       17.     Uniti, formerly known as Communications Sales & Leasing, Inc., is a REIT

engaged in the acquisition and construction of mission critical infrastructure in the

communications industry. In February 2014, the Company was incorporated as a wholly-owned

subsidiary of Windstream Holdings, Inc. ("Windstream"), a telecommunications company, and

spun-off from Windstream Holdings in 2015 (the "Uniti Spin-Off').

       18.     Uniti principally focuses on acquiring and constructing fiber optic broadband

networks, wireless communication towers, copper and coaxial broadband networks, and data

centers. Operations are managed in four separate lines of business: Uniti Fiber, Uniti Towers,

Uniti Leasing, and Talk America.

       19.     In the Uniti Spin-Off, Windstream sold telecommunications network assets to Uniti

in exchange for Uniti issuing common stock and indebtedness and cash obtained from borrowings
          Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 6 of 31



under Uniti's senior credit facilities. In connection with the Uniti Spin-Off, Defendant Gunderman

was Windstream's financial-advisor whil~--Working at Stephens Inc., a privately held investment

banking/financial services firm and Robert Gunderman, his brother, was Windstream's

then-Treasurer and current CFO.

       20.     According to Uniti, in connection with the Uniti Spin-Off, Windstream sold certain

of its telecommunications network assets, including fiber and copper networks and other real estate

and a small consumer competitive local exchange carrier to Uniti. Uniti then leased these assets

back to Windstream via a "Master Lease" agreement. A substantial portion of Uniti's leasing

revenues are derived from the Master Lease. While the Master Lease was between Uniti and

Windstream, the Windstream operating subsidiaries were the direct beneficiaries of the lease and

in effect were the de facto lessees of the fiber and copper network assets.

       21.     Windstream is Uniti's largest customer, accounting for more than two-thirds of

Uniti's annual revenues for every year since the Uniti Spin-Off.

                      The Uniti Spin-Off/Leaseback Violated Restrictive
                         Covenants in Windstream's Note Indenture

       22.     In January 2013, Windstream issued senior unsecured notes guaranteed by certain

of its subsidiaries in an aggregate principal amount of$700 million. Unbeknownst to the investing

public, the indenture governing the sale of the notes (the "Indenture") included a number of

restrictive covenants, one of which prohibited the operating subsidiaries from engaging in "Sale

and Leaseback Transaction[s]," absent certain exceptions. These restrictive covenants prohibited

Windstream's operating subsidiaries from selling Windstream's fiber and copper network assets

to a third party and then leasing those assets back.

       23.     A violation by Windstream of the restrictive covenants governing its notes could

lead to the noteholders taking action to accelerate the notes, obligating Windstream to immediately
          Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 7 of 31



repay hundreds of millions of dollars, which could bankrupt Windstream.                     Moreover,

Windstream' s violation would-have sev-ere financial- conseqlliffices for Yniti, its eperating r-esults,

liquidity, and its ability to access credit and satisfy existing debt obligations.

        24.     Prior to the Class Period, Defendant Gunderman, along with other Windstream

executives, told regulators during the regulatory approval process that the Windstream operating

subsidiaries would have "the exclusive right to use, access, and operate the assets" through the

sale-leaseback arrangement.      However, at the same time, Windstream general counsel, John

Fletcher, was assuring potential investors that Windstream Holdings would be the lessee of the

assets and omitted any disclosure to investors that the Windstream operating subsidiaries would

actually be the parties using, accessing, and operating the assets.

        25.     Actually, throughout 2014, Fletcher acted as General Counsel for both Windstream

and Uniti and worked to convince a number of state utility regulatory bodies that they should

approve Windstream's sale and leaseback arrangement. His rationale for approval was that the

Windstream operating subsidiaries would in essence be leasing the assets back and retaining

exclusive, long-term access to and control of them. Fletcher drafted and signed, on behalf ofUniti

and Windstream, the application to the Alabama Public Service Commission ("PSC"), which was

filed in Montgomery, Alabama on July 31, 2014.               In the application, Fletcher requested

authorization to transfer certain fixed assets of the "WIN Companies" (that are made up of the

operating subsidiaries) to CS&L, and CS&L would lease them back to Windstream on a long term

basis for the exclusive use and benefit of the WIN Companies. Fletcher also stated that the

transaction would be "virtually invisible to the WIN Companies' customers but was being done

simply to, among other things, enable the WIN Companies to improve their financial condition."
          Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 8 of 31



        26.      The Kentucky PSC made its determination based on a hearing it held on

NovemberJ3, 2014, in which Robert Gunderman testified that the operating--Subsidiaries were the-

true beneficiaries of the arrangement, and that the agreement between CS&L and Windstream

Holdings is "just for administrative ease in terms of transacting - transacting the lease between

entities," but that it is "for the benefit of the operating subsidiaries." Based on this testimony, the

Kentucky PSC gave approval stating that "the Lease will provide the operating companies with

the exclusive rights to use the distribution systems."

       27.       Also during this November 13, 2014 hearing, Robert Gunderman assured Kentucky

regulators that the proposed transaction would not violate any of Windstream's debt agreements

or restrictive covenants:

       Q: So my question to you would be, are there covenants in any of Windstream's
       debt agreements that would limit Windstream's operations, businesses, or financial
       positions company-wide?

       A: As part of this transaction, we have no concerns with any covenants within our
       indentures or our existing credit agreement.

       28.       While Windstream was telling regulators that the Windstream operating

subsidiaries were the true beneficiaries of the leaseback plan, and the lease was simply being

entered into at the corporate level for administrative benefits, the Windstream insiders, who were

either to become Uniti insiders, worked closely on this with Uniti insiders, or were closely related

to a Uniti insider, knew that this was a direct violation of the Indenture. As Fletcher stated in

testimony during litigation commenced in connection with the Indenture (the "Indenture

Litigation"):

       Q: The question is, at the time that this transaction was being planned, you were
       aware that if the transferor subsidiaries signed the master lease, that would have
       been a clear violation of the indenture at issue in this case.

       A. Yes.
          Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 9 of 31



        29.    Windstream executives succeeded in obtaining regulatory approval by asserting

that the--0perating subsidiaries were the true-beneficiaries of-the Master Lease-, while at the same

time, promoting the transaction to investors without mention of the restrictive covenant violation.

        30.    The operating subsidiaries would use their assets and pay all rent as required under

the lease. Furthermore, Uniti would only receive payment from Windstream Holdings after and if

it received payment from the operating subsidiaries.

        31.    Defendant Gunderman, who worked closely with Windstream in developing and

implementing the Spin-Off and sale-leaseback plan, was fully aware of Windstream' s messaging

about the transaction to state regulators.

        32.    On March 25, 2015, the Windstream board approved the Uniti Spin-Off.

Windstream had done an end-run around the restrictive covenants in the Indenture and gave

shareholders the impression that they were not violating these restrictions.            Windstream

Corporation (now known as Windstream Services), borrowed millions of dollars with the specific

condition that they would not sell and leaseback assets, and then set up an arrangement whereby

their operating subsidiaries would sell their assets to Uniti which would then lease them back to

Windstream Holdings, for the exclusive use by the subsidiaries. Then, Windstream Holdings,

upon receiving rent payments from the subsidiaries, would pay Uniti under the Master Lease.

Windstream and Uniti insiders knew this was a violation of the Indenture, despite their public

assertions to the contrary.

       33.     Thus, by the start of the Class Period, Defendants knew or recklessly disregarded

that their actions were an attempt to avoid the Indenture's restrictive covenants which exposed

Windstream to a material risk that the transaction could be successfully challenged by Windstream

noteholders in court, as it ultimately was. This information, and the material and likely risks posed
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 10 of 31



to Windstream's viability (and ultimately Uniti's as Windstream is Uniti's largest customer),

should have been made available to shareholders. ~Instead, throughout the Class Period,

Defendants repeatedly kept this information from investors.

                               Materially False and Misleading
                          Statements Issued During the Class Period

       34.     On March 26, 2015, Defendant Gunderman wrote a letter to "Future Shareholder

of Communications Sales & Leasing, Inc.," in which he described the sale and leaseback

arrangement and the value it was creating for the Company,

       It is our pleasure to welcome you as a shareholder of our company,
       Communications Sales & Leasing, Inc. ("CS&L"). Following the distribution
       of no less than 80.1 percent of the outstanding shares of CS&L common stock
       by Windstream Holdings, Inc. to its shareholders, CS&L will be an
       independent, publicly traded real estate investment trust that will own, acquire
       and lease distribution systems serving the communications infrastructure
       industry and potentially other industries. We will strive to be a significant
       provider of capital and financing to the communication industry.

       Our initial properties will include, among other things, an extensive
       communications distribution system, comprised of approximately 66,000 route
       miles of fiber optic cable lines, 235,000 route miles of copper cable lines, and
       central office land and buildings across 37 states that are currently owned by
       Windstream. This distribution system will be leased to Windstream Holdings
       on a long-term, triple-net basis. We expect to diversify our tenant base in the
       future by acquiring additional properties and leasing them to other local,
       regional and national telecommunications providers. We also expect to grow
       and diversify our portfolio through the acquisition of properties in different
       geographic markets, and in different asset classes.

       Our goal at CS&L is to create value for our shareholders and we plan to
       accomplish this by growing our dividend distributions over time. CS&L
       initially expects to pay an annual dividend of $2.40 per share.

       35.     Also on March 26, 2015, in another letter to Shareholders of Windstream, which

was filed with the SEC and attached to a Form 8-K signed by Defendant Gunderman, it stated that

after the Spin-Off, "CS&L will lease the assets to Windstream Holdings through an exclusive long-

term triple-net lease." Additionally, Uniti highlighted the financial stability of Windstream and its
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 11 of 31



ability to pay the lease obligations for years to come when it stated under the heading "Financially

Secure Tenant," that "Wind.stream's liquidity position, modest leverage and--ability to generate

significant free cash flow should provide it with the ability to pay the annual lease obligations to

CS&L [Uniti] for the foreseeable future."

       36.     The Class Period starts on April 20, 2015. On that date, Uniti common stock began

trading on the NASDAQ.

       37.     The statements referenced above in      ,r,r 34   and 35 were materially false and

misleading as they failed to disclose the following adverse facts which were known to Defendants

or recklessly disregarded by them as follows:

               (a)    that the sale-leaseback transaction between Windstream and Uniti was a

       highly risky attempt to make an end-run around the restrictive covenants in the Indenture;

               (b)     that Windstream was violating the restrictive covenants contained in its

       notes by entering into the sale-leaseback arrangement with Uniti and that this violation was

       going to lead to the noteholder accelerating the notes obligating Windstream to

       immediately repay hundreds of millions of dollars which would bankrupt Windstream and

       have severe financial consequences for Uniti; and

               (c)    as a result of the foregoing, Defendants lacked a reasonable basis for their

       positive statements about Uniti, its revenues, earnings and prospects.

       38.     On November 14, 2016, Uniti held a conference call with analysts and investors to

discuss the Company's earnings and operations.          During the conference call, Defendant

Gunderman stated without condition that they would consider additional sale-leasebacks with

Windstream misleadingly implying that doing so imposed no risk, stating in pertinent part,
           Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 12 of 31



      "[I]f [sale-leaseback] is an option that Windstream wants to pursue, we are very
      happy to engage in discussions around that to see if there is something that makes
---,s~e-nse for both ofus.

       I think that in general if we can find ways to help our largest customer and to do
       things that are credit enhancing for our largest customer, we are going to look very,
       very hard at that. But as we have mentioned before, our goal is to diversify and we
       will always look at potential sale-leaseback options, additional sale-leaseback
       options with Windstream in the context of other options that we have and we will
       prioritize those appropriately at the time.

       39.     On February 23, 2017, Uniti filed its Form 10-K for Fiscal Year 2016, with the SEC

which was signed by Defendant Gunderman and Defendant Wallace (the "2016 Form 10-K").

Uniti misleadingly characterized Windstream Holdings as the "lessee of the Distribution Systems

pursuant to the Master Lease," without disclosing that the Windstream operating subsidiaries were

the de facto lessees, as they had admitted to state regulators, and without disclosing any risk of a

violation of the restrictive covenant in the Indenture.

       40.     In the 2016 Form 10-K, Uniti highlighted the risk that Windstream represented a

significant portion of its business and that Uni ti's success depended significantly on the viability

of Windstream, describing Windstream as its "anchor tenant" that "provide[d] [Uniti] with a base

of stable and highly predictable rent revenues as an initial platform for us to grow and diversify

our portfolio and tenant base," but made no mention of the risk associated with the sale-leaseback

arrangement.

       41.     In the 2016 Form 10-K, Uniti stated that because Windstream represented a

substantial portion of Uniti's revenue, there could be a material impact on Uniti's results if

Windstream experiences operating difficulties. The 2016 Form 10-K stated in pertinent part as

follows:

       Because a substantial portion of our revenue is derived from lease payments by
       Windstream pursuant to the Master Lease, there could be a material adverse impact
       on our consolidated results of operations, liquidity and/or financial condition if
       Windstream experiences operating difficulties and becomes unable to generate
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 13 of 31



        sufficient cash to make payments to us under the Master Lease. In recent years,
        Windstream has experienced annual declines in its total revenue and
        sales. Accordingly, we-monitor the credit quality of W-indstream-through ffilffierous -
        methods, including by (i) reviewing the credit ratings of Windstream by nationally
        recognized credit rating agencies, (ii) reviewing the financial statements of
        Windstream that are publicly available and that are required to be delivered to us
        pursuant to the Master Lease, (iii) monitoring news reports regarding Windstream
        and its businesses, (iv) conducting research to ascertain industry trends potentially
        affecting Windstream, and (v) monitoring the timeliness of its lease payments.

        42.     The statements referenced above in ,i,i 38-41 were materially false and misleading

for the reasons stated in ,i 37.

        43.     On August 3, 2017, Uniti filed a Form 10-Q filed with the SEC which was signed

by Defendant Wallace and vice president and Chief Accounting Officer, Blake Schuhmacher. In

the Form 10-Q, Uniti again described the Spin-Off of Uniti from Windstream and the sale-

leaseback arrangement as well as the importance of Windstream' s leasing revenue, without ever

mentioning the risks associated with Windstream's restrictive covenant violation. The Form 10-Q

stated in pertinent part as follows:

        On April 24 2015 Uniti Group Inc (the "Company" "Uniti" "we" "us" or "our")
                      '    '                .                 '       '     '             '
        formerly known as Communications Sales & Leasing, Inc., was separated and
        spun-off (the "Spin-Off') from Windstream Holdings, Inc. ("Windstream
        Holdings" and together with its subsidiaries, "Windstream") pursuant to which
        Windstream contributed certain telecommunications network assets, including
        fiber and copper networks and other real estate (the "Distribution Systems") and a
        small consumer competitive local exchange carrier ("CLEC") business (the
        "Consumer CLEC Business") to Uniti and Uniti issued common stock and
        indebtedness and paid cash obtained from borrowings under Uniti's senior credit
        facilities to Windstream. In connection with the Spin-Off, we entered into a long-
        term exclusive triple-net lease (the "Master Lease") with Windstream, pursuant to
        which a substantial portion of our real property is leased to Windstream and from
        which substantially all of our leasing revenues are currently derived.

        44.     That same day, Uniti held an earnings conference call with analysts and investors

to discuss the Company's earnings and operations. During the conference call, in response to a

question about Windstream's decision to cut its dividend, Defendant Gunderman characterized the
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 14 of 31



lease payments to Uniti from Windstream as "very, very safe and a very high-priority payment

from the_ir_perspective," and_they "remain highly confident in-that lease payment."

       45.     Then, on September 21, 2017, Aurelius Capital Master, Ltd. ("Aurelius"), the

beneficial owner of more than 25% of Windstream's outstanding Notes under the Indenture,

provided written notice to Windstream that the Uniti Spin-Off and sale-leaseback transaction was

a violation of the Indenture's restrictive covenants.

       46.     On September 25, 2017, Windstream acknowledged in a Form 8-K it filed with the

SEC that it received the Notice of Default but denied that any prohibited sale-leaseback transaction

occurred and played down the issue.

       47.     The market was unconvinced, and the news had an immediate negative effect on

the price of Uniti common stock. On September 26, 2017, the first full day of trading after

Windstream filed its Form 8-K, the price ofUniti stock declined from $17.36 per share at the close

of trading on September 25, 2017 to $15.65 per share at the close of trading on September 26,

2017, a decline of nearly 10%. The price of Uniti stock continued to decline on September 27,

2017 and by September 29, 2017, with no other material company-specific information disclosed,

the price ofUniti stock fell another 7% to $14.66 per share.

       48.     On October 4, 2017, Defendant Wallace participated m the Deutsche Bank

Leveraged Finance Conference where he made no mention of the Windstream default allegation.

However, he did take the opportunity to tout the structure of the Windstream lease stating in

pertinent part as follows:

       We do think the Windstream lease in and of itself is well-structured. It is structured,
       as I mentioned, to be as a master lease. It is important to Windstream from an
       operations standpoint in terms of the scale and the number of customers that they
       serve by having access to the lease. It is a master leases. As we've said before,
       they are designed to be in the - as a single lease, they're designed to be indivisible.
       It is a single rent payment, so it's not - it's designed so that it can't be subdivided
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 15 of 31



       or cherry picked. It is - in any sort of a distress situation, it is required to be either
       accepted or rejected in full. And acceptance would require that the lease be - that
       __the_tenant be in compliance. Windstream is the carrier-last resort, so-it-'s important
       for Windstream to continue to have access to the lease network to serve the
       customers and to fulfill the regular required obligations as well. So we think the
       master lease is well-crafted and we think it's a priority payment from our standpoint
       and from Windstream's standpoint as well.

       49.     And when asked about "the elephant in the room," which was Windstream's

financial situation, Defendant Wallace asserted that Windstream' s decision to cut the dividend was

actually "credit enhancing," and they have no concerns around Windstream's financial situation.

The following exchange took place:

       Unidentified Analyst

       Okay. All right. So getting to some Q&A. Towards the end of the presentation,
       we talked about Uniti Leasing. And I just want to get the elephant in the room with
       Windstream. So Windstream is a financial situation. It's been a key focus for
       investors, especially considering 70% of your revenue still comes from them.
       Especially true, I think, following a weaker second quarter where Windstream
       eliminated its dividend. So maybe to start, can you talk about Windstream's
       decision to cut its dividend? And more importantly, I guess, what that implies for
       your rental revenues coming from them?

       Mark A. Wallace - Unifi Group Inc. - CFO, EVP and Treasurer

       Sure. So I think Windstream, on their decision to eliminate the dividend, I think
       from our standpoint, from a landlord standpoint, we find it to be credit-
       enhancing. So obviously, with that decision, they'll be retaining more cash
       flows in their business. So we think it's credit-enhancing from that standpoint.
       Now obviously, I would say that I think the market had a negative reaction to
       it based on the pressure that resulted on their securities from that. And I think,
       as far as I can tell, I think that's a result of, I think, people viewed the dividend
       elimination as being a harbinger of -- or a foreshadowing that there's -- that
       Windstream's future results would not be what the market was expecting those to
       be, and that, that was -- that would be the reason for them to eliminate the
       dividend. I don't think that's what they intended at all. I think they intended it
       to be just a capital finance position. They felt like they weren't getting credit
       for the dividend. But -- so we were certainly surprised by the reaction to it. I
       think they were as well. I do think that to the extent that there was -- that I'm
       correct about what I believe, people took it to mean from a perception
       standpoint. I think Windstream has been at conferences. They hosted a
       separate conference with investors, and they tried to make sure that -- correct
       any misperceptions in the marketplace. So as I've kind of heard them articulate
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 16 of 31



       their strategy, they're focused on, and certainly, you should pay attention to
       what Windstream says about its own operations, so they should be the primary
      _gpokesman, not me. But as I undem:and it, I think---tlrey have a lot--Gf-initiatives
       going on right now that I fully expect them to be successful at executing on,
       whether it be the synergy realization from Earthlink and Broadview, whether it
       be the reduction of interconnection costs. I think they've spoken about CapEx
       and working capital being improved in the second half of the year versus first
       half of the year. They've also talked recently about asset sales and looking at
       monetizing some of their unutilized fiber. So I think all those things were good.
       I think they've got a lot of things they're focused on right now. And as I said
       earlier, I think I'll expect them to be successful to execute.

                                         *       *        *

       Unidentified Analyst

       How about when we think about leverage for the business, can you talk about
       your preferred target leverage range for the company? And whether you would
       consider potentially taking that lower given some of the concern around
       Windstream's financial situation?

       Mark A. Wallace - Uniti Group Inc. - CFO, EVP and Treasurer

       So our -- what we've said is that we've been on a net leverage basis at about
       5.7 to 5.8x. We've been in that -- have said for a while, that's our target range
       and there's no change in that target range. The actual kind of month-to-month
       leverage will change as we draw down on the revolver for acquisitions and then
       term out and replace that with permanent capital. But the target range is still
       about the same as it has been.

       Unidentified Analyst

       Okay. And does Windstream's financial situation impact how you think about
       that on a go forward basis?

       Mark A. Wallace - Uniti Group Inc. - CFO, EVP and Treasurer

       No. No change.

       50.     On October 12, 2017, U.S. Bank, as Trustee filed the Indenture Litigation alleging

that the 2015 Uniti Spin-Off and sale-leaseback transaction violated the Indenture. The action was

filed by the Trustee in the United States District Court for the Southern District of New York.

       51.     On November 2, 2017, Uniti filed a Form 10-Q with the SEC which was signed by

Defendant Wallace and Blake Schuhmacher.             In the Form 10-Q, Uniti acknowledged that
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 17 of 31



Windstream Services received a notice of default dated September 21, 2017. The notice alleged,

among other things that-----Windstream Set-vices violated «lrtain restrictive- eovenants of--the

Indenture governing the Windstream Notes in connection with Windstream's Spin-Off of Uniti

Group. Uniti did not reveal that it had been aware of this risk and downplayed the magnitude of

it.

        52.     That same day, Uniti held an earnings conference call with analysts and investors

to discuss the Company's earnings and operations.         During a conference call, Defendant

Gunderman stated that they would not respond to questions regarding Windstream's current

litigation but "remind[ed]" everyone that Windstream had "very competent counsel and advisors

involved in the initial spin-off."

        53.     On November 7, 2017, at the Wells Fargo Media & Telecom Conference,

Defendant Gunderman voiced his frustration with the fact that there was even a question about the

validity of the sale-leaseback transaction and stated that he remains very confident in the lease

payments, stating in pertinent part, as follows:

       We find it extremely frustrating, especially on behalf of our shareholders that
       there's so much turmoil going on, and especially when we think the claim itself is
       just manufactured. We've been following it very, very closely. We've contingency
       planned for all conceivable outcomes. We've done a deeper dive on our lease and
       our different scenarios than we ever have before and continue to be highly confident
       in the leased, lease payment, the protections that we have in all scenarios. So none
       of that has changed. And it's really the same thing we've been saying from Day 1,
       even before we were spun out. So none of that has changed. And we do think that
       the trends and the tide are moving in Windstream's favor in terms of the things that
       they're dealing with. And there's going to be a lot more clarity on all of this over
       the coming weeks. But in the meantime, we're staying focused on our business.
       We're staying focused on growing. And to your question, there have been no
       conversations with Windstream about renegotiating the lease, not in the past
       and not right now. So ...
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 18 of 31



        54.    In reaction to Defendant Gunderman's positive statements concemmg the

Indenture Litigation, the price of Uni ti stock reverse~ its~dooline. From November 7, 2017 through

February 15, 2019, the stock price rose from $16.53 to $19.98, an increase of over 14%.

       55.     Then, on February 15, 2019, United States District Court Judge Jesse M. Furman

released his findings that the Uniti Spin-Off and the sale-leaseback transaction breached the

Indenture. His decision was based on a number of factors including the fact that the subsidiaries

had exclusive use of the leased property and the fact that the subsidiaries subleased the property

to others which they wouldn't be able to do without a leasehold interest in the property. Further,

the subsidiaries are paying "healthy consideration" for their right to use the assets. The court

concluded that it "walks like a lease and talks like a lease ... because it is a lease."

       56.     The court even went the additional step of holding that Windstream was

"judicially estopped from denying that the [Windstream operating subsidiaries] 'lease' the

Transferred Assets."     The court explained, "having benefited from repeated statements to state

regulators that the [Windstream operating subsidiaries] would lease back the Transferred

Assets, [Windstream] Services is estopped from now denying that the [Windstream operating

subsidiaries] did in fact lease those assets - even if doing so would not serve its interests."

       57.     The court concluded that the 2015 transaction was plainly a sale and leaseback and

making Windstream Holdings the sole signatory on the Master Lease did not change those facts.

Accordingly, the Trustees and Aurelius are entitled to a judgment against Windstream and awarded

Aurelius a money judgment of over $300 million.

       58.     In response to this, the price of Uniti stock declined over 45% from $19.98 per

share when the market closed on February 15, 2019, to $10.87 when the market opened on

February 19, 2019, the next trading day.
           Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 19 of 31



       59.     Over the next three days, the price of Uniti stock declined further to $9.23 when

the market-dosed on February 22, 2019. Erom February 15,--2-0-19 through F~ary 22, 2019,----the

stock declined over 53%, which can all be attributed to the Windstream default.

       60.     On February 25, 2019, Windstream announced it had filed for Chapter 11

bankruptcy as a result of the judge's decision in the Indenture Litigation.

       61.     In a press release issued on February 27, 2019, Defendant Gunderman, in an

unsubstantiated attempt to stop the bleeding, stated that they "believe [Windstream] will

successfully navigate through the reorganization process."

       62.     On March 18, 2019, Uniti filed its Form 10-K for Fiscal Year 2018, with the SEC

which was signed by Defendants Gunderman and Wallace (the "2018 Form 10-K"). In the 2018

Form 10-K, Uniti stated that its auditors, PricewaterhouseCoopers LLP, have "substantial doubt

as to whether [Uniti] could continue as a going concern within one year after the date the financial

statements are issued as a result of Windstream's bankruptcy petition and its potential uncertain

effects on the Master Lease." They added that they included the going concern opinion letter in

their 2018 audited financial statement because not doing so would be a breach of the covenants of

their Credit Agreement but that they "expect Windstream will continue to perform on the Master

Lease and believe it is unlikely that Windstream will reject the Master Lease because the Master

Lease is central to Windstream's operations."

       63.     In the 2018 Form 10-K, Uniti further downplayed the concerns stating that it was

their expectation "that any disruption in payments by Windstream would be limited" because

Uniti's Master Lease is essential to Windstream's operations and based on this, Uniti "would have

enough liquidity to fund our cash needs within one year after the date the financial statements are

issued."
           Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 20 of 31



        64.     Uniti further repeatedly asserted that "management has concluded the probability

_0f a rejection of the_Master Lease to he-remote" -and provided financial statell1€llts that   oo not
include any adjustment that might be necessary if the Company is unable to continue as a going

concern.

        65.     Further, in the 2018 10-K, Uniti added that "we anticipate that we will have

sufficient access to liquidity to fund our cash needs," and will be "continuing to invest in our

network infrastructure across our Uniti Leasing, Uniti Fiber and Uniti Towers portfolios."

        66.     The statements referenced above in ,r,r 61-65 were materially false and misleading

as they failed to disclose that Uniti was running out of sufficient liquidity and would soon need to

issue additional debt if it was to continue operations.

        67.     Despite Uniti's repeated assertions that they did not have any liquidity concerns,

on June 24, 2019, Uniti announced a note offering of$300 million aggregate principal amount of

exchangeable senior notes due 2024, with an option to purchase up to an additional $45 million

aggregate principal amount of the Exchangeable Notes during a 13-day period beginning on, and

including, the first day on which the Exchangeable Notes are issued.

        68.     As a result of this, the price ofUniti stock dropped another 12%, from $10.69 when

the market closed on June 24, 2019, to $9.38 when the market closed on June 25, 2019, on very

heavy volume.

        69.     The market for Uniti common stock was open, well-developed, and efficient at all

relevant times. As a result of these materially false and misleading statements and failures to

disclose, Uniti common stock traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired Uni ti common stock relying upon
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 21 of 31



the integrity of the market price of Uniti common stock and market information relating to Uniti

and have been damaged thereby.

       70.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price ofUniti common stock by publicly issuing false and misleading statements and

omitting to disclose material facts necessary to make Defendants' statements, as set forth herein,

not false and misleading. Said statements and omissions were materially false and misleading in

that they failed to disclose material adverse information and misrepresented the truth about the

Company, its business and operations, as alleged herein.

       71.     At all relevant times, the material misrepresentations and omissions particularized

in this complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false or misleading

statements about Uniti's business, prospects, and operations. These material misstatements and

omissions had the cause and effect of creating in the market an unrealistically positive assessment

ofUniti and its business, prospects, and operations, thus causing the price ofUniti common stock

to be overvalued and artificially inflated at all relevant times. Defendants' materially false and

misleading statements during the Class Period resulted in Plaintiff and other members of the Class

purchasing Uniti common stock at artificially inflated prices, thus causing the damages complained

of herein. When the true facts about the Company were revealed to the market the inflation in the

price of Uniti stock was removed and the price of Uniti stock declined dramatically causing loss

to Plaintiff and the other members of the Class.

                        ADDITIONAL SCIENTER ALLEGATIONS

       72.     As alleged herein, Uniti and the Individual Defendants acted with scienter in that

they knew that the public documents and statements issued or disseminated in the name of the
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 22 of 31



Company were materially false and misleading, knew that such statements or documents would

be issued er~fflSSeIDinated to the investing public, and knowingly and substantially participated or

acquiesced in the issuance or dissemination of such statements or documents as primary violations

of the federal securities laws. As set forth elsewhere herein in detail, these Defendants, by virtue

of their receipt of information reflecting the true facts regarding Uniti, their control over, and/or

receipt and/or modification of Uniti's allegedly materially misleading statements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Uniti, participated in the fraudulent scheme alleged herein.

                           LOSS CAUSATION/ECONOMIC LOSS

       73.     During the Class Period, as detailed herein, Defendants made false and misleading

statements by misrepresenting the Company's business and prospects and engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Uniti common

stock and operated as a fraud on Class Period purchasers of Uniti common stock. Later, when

Defendants' prior misrepresentations and fraudulent conduct became apparent to the market, the

price ofUniti common stock fell precipitously, as the prior artificial inflation came out. As a result

of their purchases of Uni ti common stock during the Class Period, Plaintiff and other members of

the Class suffered economic loss, i.e., damages, under the federal securities laws.

                                       NO SAFE HARBOR

       74.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this complaint.

Many of the specific statements pleaded herein were not identified as "forward-looking

statements" when made. To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements. Alternatively, to the
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 23 of 31




extent that the statutory safe harbor does apply to any forward-looking statements pleaded herein,

Defendants are liable for those false forward-looking statements because at the time each of those

forward-looking statements was made, the particular speaker knew that the particular forward-

looking statement was false, and/or the forward-looking statement was authorized and/or approved

by an executive officer ofUniti who knew that those statements were false when made.

                APPLICABILITY OF THE PRESUMPTION OF RELIANCE
                          AND FRAUD ON THE MARKET

       75.      Plaintiff will rely upon the presumption ofreliance established by the fraud-on-the-

market doctrine in that, among other things:

                (a)    Defendants made public misrepresentations or failed to disclose material

       facts during the Class Period;

                (b)    The omissions and misrepresentations were material;

                (c)    Uniti stock traded in an efficient market;

                (d)    The misrepresentations alleged would tend to induce a reasonable investor

       to misjudge the value ofUniti stock; and

                (e)    Plaintiff and other members of the Class purchased Uniti common stock

       between the time Defendants misrepresented or failed to disclose material facts and the

       time the true facts were disclosed, without knowledge of the misrepresented or omitted

       facts.

       76.      At all relevant times, the market for Uniti common stock was efficient for the

following reasons, among others:

                (a)    As a regulated issuer, Uniti filed periodic public reports with the SEC; and

                (b)    Uniti regularly communicated with public investors via established market

       communication mechanisms, including through regular disseminations of press releases on
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 24 of 31



       the major news wire services and through other wide-ranging public disclosures, such as

        communications with the financial press, securities analysts, and other similar reporting

        services.

                               CLASS ACTION ALLEGATIONS

        77.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased the common

stock of Uniti during the Class Period and who were damaged thereby (the "Class"). Excluded

from the Class are Defendants, the officers and directors of the Company, at all relevant times,

members of their immediate families and their legal representatives, heirs, successors, or assigns,

and any entity in which Defendants have or had a controlling interest.

        78.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Uniti shares were actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are hundreds or thousands

of members in the proposed Class. Record owners and other members of the Class may be

identified from records maintained by Uniti or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        79.     Plaintiffs claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants' wrongful conduct in violation of

federal law that is complained of herein.

        80.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 25 of 31



       81.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)       whether the federal securities laws were violated by Defendants' acts as

       alleged herein;

               (b)       whether statements made by Defendants to the investing public during the

       Class Period misrepresented material facts about the business, operations, and management

       ofUniti; and

               (c)       to what extent the members of the Class have sustained damages and the

       proper measure of damages.

       82.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                              COUNTI

                          Violation of Section lO(b) of the Exchange Act
                            and Rule lOb-5 Promulgated Thereunder
                                     Against All Defendants

       83.     Plaintiff incorporates ,r,r 1-82 by reference as if fully set forth herein.

       84.     During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.
        Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 26 of 31



       85.     Defendants violated Section lO(b) of the Exchange Act and Rule lOb-5 in that they:

               (a)     employed devices, schemes, and artifices to defraud;

               (b)     made untrue statements of material facts or omitted to state material facts

       necessary in order to make the statements made, in light of the circumstances under which

       they were made, not misleading; or

               (c)     engaged in acts, practices, and a course of business that operated as a fraud

       or deceit upon plaintiff and others similarly situated in connection with their purchases of

       Uniti common stock during the Class Period.

       86.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Uniti common stock. Plaintiff and the Class

would not have purchased Uniti common stock at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by Defendants' misleading

statements.

       87.     As a direct and proximate result of these Defendants' wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their purchases ofUniti

common stock during the Class Period.

                                            COUNT III

                         Violation of Section 20(a) of the Exchange Act
                                    Against All Defendants

       88.     Plaintiff incorporates ,r,r 1-87 by reference as if fully set forth herein.

       89.     The Individual Defendants acted as controlling persons ofUniti within the meaning

of Section 20(a) of the Exchange Act. By reason of their positions as officers and/or directors of

Uniti, and their ownership of Uniti stock, the Individual Defendants had the power and authority

to cause Uniti to engage in the wrongful conduct complained of herein. Uniti controlled each of
         Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 27 of 31



the Individual Defendants and all of its employees. By reason of such conduct, the Individual

Defendants and Uniti are liable pursuant to Section 20(a) of the Exchange Act.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Determining that this action is a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and Plaintiffs counsel as Lead Counsel;

       B.      Awarding compensatory damages in favor of Plaintiff and the other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants'

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

Dated: December 23, 2019                        PAUL



                                                Paul Byrd Law Firm, PLLC
                                                415 N. Mckinley St., Suite 210
                                                Little Rock, Arkansas 72205
                                                Telephone: (501) 420-3050
                                                Facsimile: (501) 420-3128
                                                joseph@paulbyrdlawfirm.com

                                                Local Counsel for Plaintiff
Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 28 of 31




                             JOHNSON FISTEL, LLP
                             MICHAEL I. FISTEL, JR.
                             40 Powder Springs Street
                             Marietta, GA 30064
                             Telephone: (470) 632-6000
                             Facsimile: (770) 200-3101
                             MichaelF@johnsonfistel.com

                             (pro hac pending)

                             JOHNSON FISTEL, LLP
                             FRANK J. JOHNSON
                             655 West Broadway, Suite 1400
                             San Diego, CA 92101
                             Telephone: (619) 230-0063
                             Facsimile: (619) 255-1856
                             FrankJ@johnsonfistel.com

                             (pro hac pending)

                             Attorneys for Plaintiff
Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 29 of 31




                      EXHIBIT A
                      Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 30 of 31
DpcuSign Envelope ID: F0F92367-B701-46A8-A4E8-0F5C1 BA87710




                                     CERTIFICATION OF PLAINTIFF PURSUANT
                                        TO THE FEDERAL SECURITIES LAWS
                     I, Michael A very, declare the following as to the claims asserted, or to be asserted, under
             the federal securities laws:
                      1.      I have reviewed the complaint with my counsel and authorize its filing.

                      2.      I did not acquire the securities that are the subject of this action at the direction of

             plaintiffs counsel or in order to participate in any private action or any other litigation under the

             federal securities laws.

                      3.      I am willing to serve as a representative party on behalf of the class, including

             testifying at deposition or trial, if necessary.

                      4.      I made the following transactions during the Class Period in the securities that are

             the subject of this action.


             Acquisitions:                                           Number of Shares         Acquisition Price Per
                                              Date Acquired             Acquired                     Share
                                                   1/8/18                    500                    $17.2181
                                                  12/12/18                   300                     $17.924




             Sales:                                                  Number of Shares           Selling Price Per
                                                 Date Sold                Sold                        Share




                      5.      I will not accept any payment for serving as a representative party beyond my

             pro-rata share of any recovery, except reasonable costs and expenses - such as lost wages and

             travel expenses - directly related to the class representation, as ordered or approved by the Court

             pursuant to law.

                      6.      I have not sought to serve or served as a representative party for a class in an

             action under the federal securities laws within the past three years, except if detailed below:



             SAN DIEGO, CALIFORNIA                      NEW YORK, NEW YORK                 MARIETTA, GEORGIA


                                                   WWW .JOHNSON FISTFl.. COM
                     Case 4:19-cv-00927-BSM Document 1 Filed 12/23/19 Page 31 of 31
D~~uSign Envelope ID: F0F92367-B701-46A8-A4E8-0F5C1 BA87710




                     I declare under penalty of perjury under the laws of the United States of America that the

             foregoing is true and correct.

                     Executed this 17th day of December, 2019.




                                                              Michael Avery
